CCA 20130374. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted, and the decision of the United States Army Court of Criminal Appeals is affirmed.* [See also ORDERS GRANTING PETITION FOR REVIEW this date.]

 The military judge merged Specifications 1 and 2 of Charge I and convicted Appellant of the offense of conspiracy to steal and sell fuel, military property of the United States. The new specification is found at Appellate Exhibit V. However, the court-martial promulgating order omitted the words, "and selling of fuel” from Appellate Exhibit V. Accordingly, we direct that the court-martial promulgating order be corrected by adding the words "and selling of fuel” after the words, "larceny of fuel.”